On Appellee's Motion for Rehearing.
After further consideration of the record in connection with the motion, the majority of the members of this court think the appeal was properly disposed of when the judgment of the trial court was so reformed as to deny appellee a foreclosure of the lien it asserted on appellants' homestead. If the conclusion reached, that there was nothing in the record showing appellant Olive Kelley "to have done or said anything appellee was entitled to claim excused it from making inquiry to ascertain by what claim of right she was in possession of the land," was erroneous (and the majority do not think it was), it is thought the further conclusion that appellee "was not entitled to invoke the doctrine of estoppel as against her" was nevertheless correct, because appellee had no pleading setting up estoppel as a defense against appellants' claim of homestead. McMahan v. Bank (Tex.Civ.App.) 160 S.W. 403.
The motion is overruled.